ORDER
PER CURIAM.
Harry J. Riley appeals from the denial of his motion for post-conviction relief pursuant to Rule 24.035. Riley was charged by amended information with sodomy, Section 566.060, RSMo 1994, and first-degree sexual abuse, Section 566.100, RSMo 1994. He pled guilty to these charges on October 30, 1996, and was sentenced to a term of ten years and a term of five years, respectively. In a single point on appeal, Riley asserts that the court was without jurisdiction to accept his guilty plea because more than 180 days had elapsed since he filed his Request for Disposition of Detainers pursuant to the Uniform Mandatory Disposition of Detainers Law codified in Sections 217.450-217.485, RSMo 1994.
After having reviewed the briefs of the parties, the legal file, and the record on appeal, we find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. Judgment affirmed in accordance with Rule 84.16(b).